[Cite as State v. Almazan, 2021-Ohio-1718.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             Nos. 110041 and 110160
                v.                                  :

HECTOR ALMAZAN,                                     :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: May 20, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-14-589365-A


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Frank Romeo Zeleznikar, Assistant
                Prosecuting Attorney, for appellee.

                Hector Almazan, pro se.


KATHLEEN ANN KEOUGH, J.:

                This appeal is before the court on the accelerated docket pursuant to

App.R. 11.1 and Loc.App.R. 25. The purpose of an accelerated appeal is to allow an

appellate court to render a brief and conclusory decision. State v. Trone, 8th Dist.
Cuyahoga Nos. 108952 and 108966, 2020-Ohio-384, ¶ 1, citing State v. Priest, 8th

Dist. Cuyahoga No. 100614, 2014-Ohio-1735, ¶ 1.

I.   Background

             After trial in September 2015, the jury found defendant-appellant,

Hector Almazan, guilty of Count 1, aggravated murder; Count 2, aggravated murder;

Count 3, kidnapping; Count 4, murder; Count 5, felonious assault; Count 6,

felonious assault; and Count 7, domestic violence. At the sentencing hearing, the

trial court found that Counts 2, 3, 4, 5, 6, and 7 merged with Count 1 for purposes of

sentencing, and the state elected to proceed to sentencing on Count 1, aggravated

murder. The trial court stated that it was sentencing Almazan to life in prison

without the possibility of parole (Tr. 1490.)      Its subsequent journal entry of

sentencing stated in pertinent part:

      For the purposes of sentencing, counts 2, 3, 4, 5, 6, and 7 merge with
      count 1. State elects to proceed to [sic] on count 1 for the purposes of
      sentencing. Defendant is sentenced to life in prison without the
      possibility of parole. The court considered all required factors of the
      law. The court finds that prison is consistent with the purpose of R.C
      2929.11. The court imposes a prison sentence at the Lorain
      Correctional Institution of life.

(Emphasis deleted.)

            In his direct appeal, Almazan challenged various evidentiary rulings

made by the trial court and the sufficiency and manifest weight of the evidence

supporting his convictions, and argued that he had received ineffective assistance of

counsel.   This court found no merit to Almazan’s appeal and affirmed his

convictions. State v. Alamzan, 8th Dist. Cuyahoga No. 103563, 2016-Ohio-5408.
             In April 2020, Almazan filed a “motion to correct a facially illegal

sentence that’s contrary to law” in which he argued that the journal entry of

sentencing was inconsistent because it stated both that he was sentenced to life in

prison without the possibility of parole, and that the court imposed a sentence of life

in prison. Almazan argued these were “two different statutory sentences” and that

resentencing was required “to impose the correct sentence.” The trial court denied

the motion, and Almazan appealed the decision in Case No. 110041.

             In June 2020, Almazan filed another motion in the trial court, this time

asserting that the kidnapping conviction should not have merged with the felonious

assault convictions, and that the court erred by not imposing sentences on Counts

2, 3, 4, 5, 6, and 7 before merging those counts with Count 1. The court denied the

motion, and Almazan appealed the trial court’s ruling in Case No. 110160.

             The cases were consolidated for briefing, hearing, and disposition.

II. Law and Analysis

             In his first assignment of error, Almazan contends that the trial court

committed reversible error by pronouncing a sentence at the sentencing hearing

that is different from the sentence imposed in the journal entry of sentencing.

Almazan contends that at the sentencing hearing, the trial court stated that it was

sentencing him to life in prison without the possibility of parole, but that the journal

entry of sentencing states that he was sentenced to life in prison with the possibility

of parole.
             This argument was not raised in the trial court, and we therefore need

not consider it. It is well settled that a party cannot raise new arguments and legal

issues for the first time on appeal, and that failure to raise an issue in the trial court

waives that issue for appellate purposes. Miller v. Cardinal Care Mgmt., 8th Dist.

Cuyahoga No. 107730, 2019-Ohio-2826, ¶ 23, citing Cleveland Town Ctr. L.L.C. v.

Fin. Exchange Co. of Ohio, Inc., 2017-Ohio-384, 83 N.E.3d 383 (8th Dist.)

(appellate courts “will not consider a question not considered or decided by the

lower court”).

             Nevertheless, we find that Almazan’s argument is without merit. The

journal entry of sentencing, dated September 2, 2015, states in pertinent part:

      For the purposes of sentencing, counts 2, 3, 4, 5, 6 and 7 merge with
      count 1. State elects to proceed to [sic] on count 1 for the purposes of
      sentencing. Defendant is sentenced to life in prison without the
      possibility of parole.

(Emphasis deleted.)

                 The sentencing entry clearly states that Almazan is sentenced to life in

prison without the possibility of parole, just as the trial court stated in court at the

sentencing hearing. (Tr. 1490.) Because the trial court’s sentencing entry comports

with the sentence the trial court imposed at the sentencing hearing, Almazan’s

argument has no merit.

              Furthermore, the issue is barred by res judicata. Under the doctrine of

res judicata, a final judgment of conviction bars the convicted defendant from

raising and litigating in any proceeding, except an appeal from that judgment, any
defense or claimed lack of due process that was raised or could have been raised by

the defendant at the trial that resulted in the judgment of conviction, or on an appeal

from that judgment. State v. Perry, 10 Ohio St.2d 175, 180, 226 N.E.2d 104 (1967).

Therefore, “any issue that could have been raised on direct appeal and was not is res

judicata and not subject to review in subsequent proceedings.” State v. Saxon, 109

Ohio St.3d 176, 2006-Ohio-1245, 826 N.E.2d 824, ¶ 16.

              Almazan could have raised the issue of any alleged discrepancy

between the sentence pronounced in court at sentencing and that contained in the

sentencing entry on direct appeal. He did not do so and, therefore, the issue is

barred by res judicata.

              Almazan’s argument that res judicata does not apply because his

conviction is void due to the trial court’s alleged failure to sentence him on Counts 2

through 7 before merging those counts into Count 1 is without merit. “A sentence is

void when a sentencing court lacks jurisdiction over the subject matter of the case

or personal jurisdiction over the accused.” State v. Harper, 160 Ohio St.3d 480,

2020-Ohio-2913, 159 N.E.3d 248, ¶ 42. However, “when the sentencing court has

jurisdiction to act, sentencing errors * * * render the sentence voidable, not void,

and the sentence may be set aside if successfully challenged on direct appeal.” Id.

The trial court unquestionably had subject matter and personal jurisdiction over

Almazan when it sentenced him in 2015.           Accordingly, any alleged error in

sentencing would render Almazan’s sentence voidable, not void, and because he did
not raise the alleged sentencing error on direct appeal, it is therefore now barred by

res judicata.

                The first assignment of error is overruled.

                In his second assignment of error, Almazan contends that the trial

court committed reversible error by not imposing separate sentences on Counts 2,

3, 4, 5, 6, and 7 before merging them with Count 1. In his third assignment of error,

Almazan asserts that the trial court committed reversible error by not holding a

hearing to determine whether the offenses were allied before finding that they

merged as allied offenses. He further contends that the kidnapping conviction

should not have merged with the felonious assault conviction. These arguments are

likewise barred by the doctrine of res judicata.

                Almazan could have but did not raise any issue about merger or allied

offenses on direct appeal. Where a defendant has not raised the issue of allied

offenses on direct appeal, this court has rejected subsequent claims of improper

sentencing on allied offenses as barred by res judicata. See, e.g., State v. Turner,

8th Dist. Cuyahoga No. 106123, 2018-Ohio-2730, ¶ 6 (“The issue of whether two

offenses constitute allied offenses subject to merger must be raised on direct appeal

from a conviction or res judicata will bar a subsequent attempt to raise the issue.”);

State v. Goldsmith, 8th Dist. Cuyahoga No. 95073, 2011-Ohio-840, ¶ 11 (issue of

allied offenses barred by res judicata because the defendant failed to raise the issue

on direct appeal); State v. Poole, 8th Dist. Cuyahoga No. 94759, 2011-Ohio-716, ¶ 13

(“the time to challenge a conviction based on allied offenses is through a direct
appeal”); State v. Padgett, 8th Dist. Cuyahoga No. 95065, 2011-Ohio-1927, ¶ 18 (the

proper avenue for appellant’s merger challenge would have been a direct appeal

from his sentencing). Because Almazan could have but did not raise any issue about

merger or allied offenses on direct appeal of his convictions, the issues are now

barred by the doctrine of res judicata. The second and third assignments of error

are overruled.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

LARRY A. JONES, SR., P.J., and
EMANUELLA D. GROVES, J., CONCUR